Title: From Thomas Jefferson to Josef Ignacio de Viar and Josef de Jaudenes, 10 November 1793
From: Jefferson, Thomas
To: Viar, José (Joseph) Ignacio de,Jaudenes, Joseph de



Gentlemen
German-town Nov. 10. 1793.

Since the date of my letter of the 6th. inst. I have received from the Governor of Kentuckey an answer to my letter of Aug. 29. written in consequence of your’s to me of Aug. 27. of which I informed you by one
 
of the same date with that to the Governor. A copy of this answer I have now the honor to inclose you; trusting it will give you satisfaction as to the enterprizes proposed to be excited in that country.
Letters were recieved yesterday from the Governor of North Carolina, confirming the information you were pleased to convey to me in your’s of Oct. 23. of a Spanish vessel having been captured and carried into that state, with a considerable sum of money. It would appear from the Governor’s letter that the capture was made, not by the Vainqueur de la Bastille, but by the Aimée Margueritte (formerly the British sloop Providence) manned by the former crew and captain of the Vainqueur de la Bastille, and it seems conjecturable that this sloop was armed and commissioned in the US. in which case she is of the character of the proscribed vessels, and her prizes will be restored if in our ports and power. The money (about 34,000 Dollars) is secure and will be kept so till we can learn with certainty the true character of the capturing vessel. The Governor had ordered a party down in a boat to take possession of the prize also, but some of their partisans in Wilmington contrived to get down in the night, warn the vessel, and she slipt her cable and got down out of the river, and at the date of the Governor’s letter, was lying in the open sea. Having no means of getting possession of her in that position, he was adopting those which might secure her if she returned into port. These proceedings have all been in consequence of general orders from the President extending to every port in the US. and to every party to the present war. Still however we shall be always ready to superadd particular instructions in all the particular cases which shall be made known, as is done in the present case. I have the honor to be with great esteem, gentlemen your most obedt. & most humble servt.

Th: Jefferson

